--------------------------------------------------------------------------------

Exhibit 10.8
 
 
THE WARRANT EVIDENCED HEREBY, AND THE SECURITIES ISSUABLE HEREUNDER, HAVE BEEN
AND WILL BE ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE APPLICABLE STATE SECURITY LAWS.  THE WARRANT AND SUCH SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE,
AND SHALL NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS THE PROPOSED
DISPOSITION IS THE SUBJECT OF A CURRENTLY EFFECTIVE REGISTRATION STATEMENT UNDER
SAID ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COMPANY, TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SAID ACT
AND SUCH STATE SECURITIES LAWS IN CONNECTION WITH SUCH DISPOSITION.
 
PREMIER BEVERAGE GROUP CORP.
 
COMMON STOCK PURCHASE WARRANT
 
Original Issue Date:  December 9, 2011
 
Expiration Date:  December 8, 2014
 
Warrant No. A-1
 
This Warrant is Issued to
 
[                                           ]
 
(hereinafter called the “Holder,” which term shall include its successors and
assigns) by Premier Beverage Group Corp., a Nevada corporation (hereinafter
referred to as the “Company”).  This Warrant may be transferred by the Holder
only in accordance with the provisions of Sections 1.04 and 5 hereof.
 
1.             The Warrant.
 
1.01.         For value received and subject to the terms and conditions
hereinafter set forth, the Holder is entitled, upon surrender of this Warrant at
any time on or prior to December 9, 2014 (with the subscription form annexed
hereto (the “Subscription Form”) duly executed) at the office of the Company at
501 Madison Avenue, Suite 501, New York, NY 10022, or such other office in the
United States of which the Company shall notify the Holder hereof in writing, to
purchase from the Company, at the purchase price hereinafter specified (as
adjusted from time to time, the “Exercise Price”), two hundred thousand
(200,000) shares (subject to adjustment as hereinafter set forth) (as so
adjusted from time to time, the “Number of Warrant Shares”) of the Common Stock,
$0.00015 par value per share, of the Company (including any securities that may
be substituted for such Common Stock in accordance with Section 1.06(C) of and
any other applicable provisions of this Warrant “Common Stock”).  The initial
Exercise Price shall be a $0.20 per share.
 
As promptly as practicable after surrender of this Warrant and receipt of
payment of the Exercise Price, the Company shall issue and deliver to the Holder
a certificate or certificates for the shares purchased hereunder, in
certificates of such denominations and in such names as the Holder may specify,
together with any other stock, securities or property which such Holder may be
entitled to receive pursuant to Section 1.06 hereof.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Payment of the Exercise Price shall be made by check made payable to the order
of the Company or wire transfer of funds to a bank account designated by the
Company. Alternatively, the Holder may elect to exercise the rights represented
by this Warrant in whole or in part (but not as to fractional shares of Common
Stock) by the surrender of this Warrant and delivery of an executed Subscription
Form specifying that the Warrant shall be exercised, and the Exercise Price
paid, by the Company’s issuing to the Holder a number of shares of Common Stock
computed using the following formula:
 

 
X = Y (A-B)
      A
 

 

Where:
X =
the number of shares of Common Stock to be issued to the Holder.  
Y =
the number of shares of Common Stock issuable upon exercise of this Warrant on
the date of delivery of the Subscription Form.  
A =
the current fair market value of one share of Common Stock.   B = Exercise
Price.

 
As used herein, current fair market value of the Common Stock shall mean the
numerical average of the fair market value per share of Common Stock over the 10
trading days immediately preceding the day on which the Subscription Form is
received by the Company.  If the Common Stock is then traded on a securities
exchange or any Nasdaq Market, “fair market value per share” on any given day
shall be the closing price of a share of Common Stock on that exchange or Nasdaq
Market for that day, or if the Common Stock is then traded in an
over-the-counter market, “fair market value per share” on any given day shall be
the closing bid price for a share of Common Stock on such market for that day.
 
1.02.         During the period within which the rights represented by this
Warrant may be exercised, the Company shall at all times have authorized and
reserved for the purpose of issue upon exercise of the rights evidenced hereby,
a sufficient number of shares of the class of securities issuable upon exercise
of this Warrant to provide for the exercise of such rights.  Upon surrender for
exercise, this Warrant shall be canceled and shall not be reissued; provided,
however, that upon the partial exercise hereof a substitute Warrant of like
tenor and date representing the rights to subscribe for and purchase any such
unexercised portion hereof shall be issued.
 
1.03.         This Warrant may be subdivided into one or more Warrants entitling
the Holder to purchase shares of the class of securities issuable upon exercise
of this Warrant in multiples of one or more whole shares, upon surrender of this
Warrant by the Holder for such purpose at the office of the Company.
 
1.04.         The Company shall maintain at its office (or at such other office
or agency of the Company as it may from time to time designate in writing to the
Holder hereof), a register containing the name and address of the Holder of this
Warrant.  The Holder of this Warrant shall be the person or entity in whose name
this Warrant is originally issued and registered, unless a subsequent holder
shall have presented to the Company this Warrant, duly assigned to such holder,
for inspection and a written notice of his acquisition of this Warrant and
designating in writing the address of such subsequent holder, in which case such
subsequent holder of this Warrant shall become the subsequent Holder.  Any
Holder of this Warrant may change his address as shown on such register by
written notice to the Company requesting such change.  Any written notice
required or permitted to be given to the Holder of this Warrant by the Company
or to the Company by the Holder shall be delivered by a nationally recognized
air courier service, to the Holder at the address as shown on such register or
to the Company at the address shown in Section 1.01 of this Warrant, and shall
be deemed to have been given when received.
 
 
 
 
PBGC Common Stock Purchase Warrant           Page 2
 
 

--------------------------------------------------------------------------------

 
 
 
1.05.         The rights of the Holder shall be subject to the following terms
and conditions.  If the Company at any time or from time to time after the
issuance of this Warrant subdivides (by any stock split, stock dividend,
recapitalization or otherwise) the outstanding shares of the class of securities
issuable upon exercise hereof into a greater number of shares, the Exercise
Price in effect immediately before that subdivision shall be proportionately
decreased.  If the Company at any time or from time to time after the issuance
of this Warrant combines (by reverse stock split or otherwise) the outstanding
shares of the class of securities issuable upon exercise hereof, the Exercise
Price in effect immediately before the combination shall be proportionately
increased. Any adjustment under this paragraph shall become effective at the
close of business on the date the subdivision or combination becomes effective.
 
1.06.         Adjustment in the Number of Shares for Subdivisions or
Combinations.  Whenever the Exercise Price is adjusted pursuant to Section 1.05,
the number of shares of the class of securities issuable upon exercise hereof
also shall be adjusted by multiplying the number of shares subject to this
Warrant immediately prior to the adjustment of the Exercise Price by a fraction
(x) the numerator of which is the Exercise Price immediately prior to the
adjustment and (y) the denominator of which is the adjusted Exercise Price.
 
(A)           Adjustments for Certain Dividends and Distributions.  In the event
that at any time or from time to time after the Original Issue Date the Company
shall make or issue, or fix a record date for the determination of holders of
the class of securities issuable upon exercise hereof, or any class or series of
securities into which the class of securities issuable upon exercise hereof may
be convertible, who are entitled to receive a dividend or other distribution
payable in securities of the Company, then and in each such event, unless such
dividend or distribution results in an adjustment of the Exercise Price pursuant
to Section 1.05, provision shall be made so that the Holder of this Warrant
shall receive upon exercise hereof, in addition to the securities receivable
hereupon, the amount of securities of the Company that he would have received
had this Warrant been exercised on the date of such event and had he thereafter,
during the period from the date of such event to and including the exercise
date, retained such securities receivable by him as aforesaid during such
period, giving application during such period to all adjustments called for
herein.
 
(B)           Adjustment for Reclassification, Exchange, or Substitution.  In
the event that at any time or from time to time after the Original Issue Date,
the class of securities issuable upon the exercise of this Warrant shall be
changed into the same or a different number of shares of any class or classes of
stock, whether by capital reorganization, reclassification, or otherwise (other
than a subdivision or combination of shares or stock dividend provided for
above, or a merger, consolidation, or sale of assets provided for below), then
and in each such event the Holder of this Warrant shall have the right
thereafter to exercise this Warrant for the kind and amount of shares of stock
and other securities and property receivable upon such reorganization,
reclassification, or other change, by holders of the number of shares of the
class of securities for which such Warrant was exercisable immediately prior to
such reorganization, reclassification, or change, all subject to further
adjustment as provided herein.
 
(C)           Adjustment for Merger, Consolidation or Sale of Assets.  Subject
to Section 1.06(G) below, in the event that at any time or from time to time
after the Original Issue Date, the Company shall merge or consolidate with or
into another entity or sell all or substantially all of its assets, this Warrant
shall thereafter be exercisable for the kind and amount of shares of stock or
other securities or property to which a holder of the number of shares of the
class of securities of the Company deliverable upon exercise of this Warrant
would have been entitled upon such consolidation, merger or sale; and, in such
case, appropriate adjustment (as determined in good faith by the Board of
Directors) shall be made in the application of the provisions set forth in this
Section 1.06 with respect to the rights and interest thereafter of the Holder of
this Warrant, to the end that the provisions set forth in this Section 1.06
including provisions with respect to changes shall thereafter be applicable, as
nearly as reasonably may be, in relation to any shares of stock or other
property thereafter deliverable upon the exercise of this Warrant.
 
 
 
 
PBGC Common Stock Purchase Warrant           Page 3
 
 

--------------------------------------------------------------------------------

 
 
 
(D)           Effect of Certain Transactions.  If the Company is a party to a
merger or reorganization with one or more other corporations or if the Company
consolidates with or into one or more other corporations, and as a result of the
consolidation, merger or reorganization, the stockholders of the Company hold
less than 50% of the equity in the surviving or resulting company, or if the
Company is liquidated or sells or otherwise disposes of substantially all its
assets to another corporation, or in the event of a sale of all or substantially
all of its capital stock (each hereinafter referred to as a “Transaction”), in
any case while this Warrant remains outstanding, this Warrant may be canceled by
the Board of Directors as of the effective date of such Transaction, provided
that notice of such cancellation shall be given to the registered holder and the
registered holder shall have the right to exercise this Warrant during the
twenty (20) day period preceding the effective date of such Transaction.  In the
event that this Warrant is not canceled by the Board of Directors as set forth
above, after the effective date of such Transaction, this Warrant shall remain
outstanding and shall be exercisable pursuant to the terms of this Warrant.
 
(E)           No Impairment.  The Company shall not, by amendment of its Charter
or By-Laws or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company but shall at all times in good
faith assist in the carrying out of all the provisions of this Section 1.06 and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder of this Warrant against impairment.
 
(F)           Notice of Adjustment of Number of Shares.  Upon any adjustment,
readjustment or other change relating to the number of shares purchasable upon
exercise of this Warrant or to the Exercise Price, then, and in each such case,
the Company at its expense shall give written notice thereof, delivered by a
nationally recognized air courier service, addressed to the Holder at the
address of such Holder as shown on the books of the Company, which notice shall
state the Exercise Price resulting from such adjustment and the increase or
decrease in the number of shares (or other denominations of securities)
purchasable at the Exercise Price upon the exercise of this Warrant setting
forth in reasonable detail the method of calculation and the facts upon which
such calculation is based.
 
(G)           Notice.  In case at any time: (1) the Company shall pay any
dividend or make any distribution (other than regular cash dividends from
earnings or earned surplus paid at an established rate) to the holders of the
class of securities issuable upon exercise of this Warrant, or any class or
series of securities into which the class of securities issuable upon exercise
hereof may be convertible; (2) the Company shall offer for subscription pro rata
to the holders of the class of securities issuable upon exercise of this Warrant
any additional shares of stock of any class or other rights; (3) there shall be
any capital reorganization or reclassification of the capital stock of the
Company, or consolidation or merger of the Company with or sale of all or
substantially all of its assets to another corporation; or (4) there shall be a
voluntary or involuntary dissolution, liquidation or winding up of the Company;
then, in any one or more of such cases, the Company shall give written notice,
delivered by a nationally recognized air courier service, addressed to the
Holder at the address of such Holder as shown on the books of the Company, of
the date on which (a) the books of the Company shall close or a record date
shall be fixed for determining the shareholders entitled to such dividend,
distribution or subscription rights, or (b) such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding up shall take place, as the case may be.  Such notice shall also provide
reasonable details of the proposed transaction and specify the date as of which
the holders of
 
 
 
 
PBGC Common Stock Purchase Warrant           Page 4
 
 

--------------------------------------------------------------------------------

 
 
 
record of the class of securities issuable upon exercise of this Warrant shall
participate in such dividend, distribution or subscription rights, or shall be
entitled to exchange their securities for securities or other property
deliverable upon such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation or winding up, as the case may be.  Such written
notice shall be given at least 20 days prior to the action in question and not
less than 20 days prior to the record date or the date on which the Company’s
transfer books are closed in respect thereto.
 
(H)           Voting Rights.  This Warrant shall not entitle the Holder to any
voting rights or any other rights as a stockholder of the Company but upon
presentation of this Warrant with the Subscription Form annexed duly executed
and the tender of payment of the Exercise Price at the office of the Company
pursuant to the provisions of this Warrant, the Holder shall forthwith be deemed
a stockholder of the Company in respect of the securities for which the Holder
has so subscribed and paid.
 
(I)           No Change Necessary.  The form of this Warrant need not be changed
because of any adjustment in the Exercise Price or in the number of shares
issuable upon its exercise. A Warrant issued after any adjustment on any partial
exercise or upon replacement may continue to express the same Exercise Price and
the same number of shares (appropriately reduced in the case of partial
exercise) as are stated on this Warrant as initially issued, and that Exercise
Price and that number of shares shall be considered to have been so changed as
of the close of business on the date of adjustment.
 
2.             Covenant of the Company.  All securities which may be issued upon
the exercise of the rights represented by this Warrant shall, upon issuance, be
duly authorized, validly issued, fully paid and non-assessable and free from all
taxes, liens and charges with respect to the issue thereof.
 
3.             Fractional Shares.  No fractional shares or scrip representing
fractional shares shall be issued upon exercise of this Warrant.  If, upon
exercise of this Warrant as an entirety, the Holder would be entitled to
received a fractional share, then the Company shall pay in cash to such Holder
an amount equal to such fractional share multiplied by the fair market value of
one share of the class of securities issuable upon exercise of this Warrant (as
determined by the Board of Directors of the Company) on the date of such
exercise.
 
4.             Substitution.  In the case this Warrant shall be mutilated, lost,
stolen or destroyed, the Company will issue a new Warrant of like tenor and
denomination and deliver the same (a) in exchange and substitution for and upon
surrender and cancellation of any mutilated Warrant, or (b) in lieu of any
Warrant lost, stolen or destroyed, upon receipt of evidence satisfactory to the
Company of the loss, theft, or destruction of such Warrant (including a
reasonably detailed affidavit with respect to the circumstances of any loss,
theft or destruction), and of indemnity (or, in the case of the initial Holder
or any other institutional holder, an indemnity agreement) satisfactory to the
Company.
 
5.             Transfer Restrictions.  This Warrant shall not be sold,
transferred, pledged or hypothecated unless the proposed disposition is the
subject of a currently effective registration statement under the Securities Act
of 1933, as amended, or unless the Company has received an opinion of counsel
reasonably satisfactory in form and scope to the Company that such registration
is not required.
 
6.             Remedies.  Each party stipulates that the remedies at law in the
event of any default of threatened default by the other party in the performance
or compliance with any of the terms of this Warrant are and will not be
adequate, and that such terms may be specifically enforced by a decree for that
specific performance of any agreement contained herein or by an injunction
against a violation of any of the terms hereof or otherwise.
 
 
 
 
PBGC Common Stock Purchase Warrant           Page 5
 
 

--------------------------------------------------------------------------------

 
 
 
7.             Piggyback Registration Rights. If the Company, at any time after
the Original Issue Date and before the Expiration Date (the “Exercise Period”)
registers (the “Registration”) any of its securities under the Securities Act of
1933 (the “Securities Act”), other than by way of Commission Forms S-4 or S-8,
or any successor form to either, whether or not for its own account, the Company
shall give prompt written notice thereof to the Holder and, if the Holder shall
so request in writing within 10 days after receipt of any such notice, the
Company shall include in each Registration all Warrant Shares the Holder so
requests to be registered thereunder.
 
Notwithstanding the foregoing, the Company shall not be required to include in
the Registration any Warrant Shares that are then eligible for sale under Rule
144 promulgated under the Securities Act without regard to any volume or public
information limitations.
 
All costs and expenses incident to the Company’s registration of securities
under the Securities Act, including, without limitation, all registration and
filing fees, fees and expenses of compliance with securities or blue sky laws,
printing expenses, messenger and delivery expenses, and fees and disbursements
of counsel for the Company and all independent certified public accountants,
underwriters (excluding discounts and commissions) and other persons retained by
the Company, shall, to the extent permitted by applicable federal and state
securities laws, rules and regulations, be borne by the Company.
 
If the Registration is an underwritten secondary registration on behalf of
holders of the Company’s securities and the managing underwriter advises the
Company in writing that, in its opinion, the number of securities requested to
be included in the Registration exceeds the number which can be sold in such
offering, the Company will include in such Registration only so many of the
Holder’s Warrant Shares as the managing underwriter shall permit. Any Warrant
Shares not so registered shall be registered in the next Registration.
 
If the Warrant Shares are included in a Registration effected pursuant to the
terms hereof, the Company shall indemnify and hold harmless the Holder, to the
extent permitted by law, from and against all losses, claims, damages,
liabilities and expenses (including, without limitation, reasonable attorneys’
fees except as limited hereinafter insofar as such losses, claims, damages,
liabilities and expenses arise out of or are based upon any untrue or allegedly
untrue statement of a material fact contained in any registration statement,
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto or arise out of or are based upon the omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same are caused by or contained in
any information furnished in writing to the Company by the Holder expressly for
use therein or by the Holder’s failure to deliver a copy of the registration
statement or prospectus or any amendments thereof or supplements thereto after
the Company has furnished the Holder with a sufficient number of copies of the
same.  In connection with an underwritten offering, the Company will indemnify
each underwriter, its officers and directors and each person who controls such
underwriter (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the Holder.  The
indemnifying disbursements required by this paragraph will be made by periodic
payments during the course of the investigation or defense, as and when bills
are received or expenses incurred.
 
If the Warrant Shares are included in a Registration, the Holder shall furnish
to the Company in writing such information and affidavits as the Company
reasonably requests for use in connection with any such registration statement
or prospectus and, to the extent permitted by law, the Holder shall indemnify
and hold harmless the Company, its directors and officers and each person who
controls the Company (within the meaning of the Securities Act), from and
against all losses, claims, damages, liabilities and expenses (including,
without limitation, reasonable attorneys’ fees except as limited in the
following paragraph) insofar as such losses, claims, damages, liabilities and
 
 
 
 
 
PBGC Common Stock Purchase Warrant           Page 6
 
 

--------------------------------------------------------------------------------

 
 
 
expenses arise out of or are based upon any untrue or alleged untrue statement
of a material fact contained in the registration statement, prospectus or
preliminary prospectus or any amendment thereof or supplement thereto or arise
out of or are based upon the omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by the Holder
and, furthermore, that the amount payable in connection with such
indemnification shall not exceed the net proceeds received by the Holder for the
Warrant Shares owned by him and included in such Registration.
 
Any person entitled to indemnification will (a) give prompt written notice to
the indemnifying party of any claim with respect to which it seeks
indemnification and (b) unless, in such indemnified party’s reasonable judgment,
a conflict of interest between such indemnified and indemnifying parties may
exist with respect to such claim, permit such indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
party.  If such defense is assumed, the indemnifying party will not be subject
to any liability for any settlement made by the indemnified party without its
consent (but such consent will not be unreasonably withheld).  An indemnifying
party who is not entitled to, or elects not to, assume the defense of a claim
will not be obligated to pay the reasonable fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless, in the reasonable judgment of any indemnified party, a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim.
 
The indemnification provided for herein will remain in full force and effect
regardless of any investigation made by or on behalf of the indemnified party or
any officer, director or controlling person of such indemnified party and will
survive the transfer of the Warrant Shares.  The Company also agrees to make
such provisions, as are reasonably requested by any indemnified party, for
contribution to such party in the event the Company’s indemnification is
unavailable for any reason.  If all or any part of the Warrant Shares are
included in a Registration covered hereunder, the Holder shall enter into such
agreements and shall provide the Company with such information in connection
with the Registration as shall be reasonably requested by the Company and as
shall be necessary to comply with federal and state securities laws.
 
8.             Governing Law.  This Warrant and its provisions and the rights
and obligations of the parties hereunder shall be governed by, and construed and
enforced in accordance with, the substantive laws of the State of New York,
without regard to its principles of conflicts of laws.
 
9.             Miscellaneous.  This Warrant and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.  The invalidity or unenforceability of any provision hereof shall in
no way affect the validity or enforceability of any other provision.
 


 
[Signature Page Follows]
 
 
 
 
 
 
 

PBGC Common Stock Purchase Warrant           Page 7
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its
President thereunto duly authorized under seal this 9th day of December 2011.
 

ATTEST:      PREMIER BEVERAGE GROUP CORP.  
 
   
 
                          By:      Secretary   Name: Fouad Kallamni       Title:
President  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                              
PBGC Common Stock Purchase Warrant           Page 8
 
 

--------------------------------------------------------------------------------

 
 
 
SUBSCRIPTION FORM
 
The undersigned, the Holder of the within Warrant, hereby irrevocably elects to
exercise the purchase right represented by such Warrant for, and to purchase
thereunder, _____ shares of common stock of Premier Beverage Group Corp.  and
herewith (check one) ____ makes payment of $__________ therefor or _______
elects to pay the Exercise Price using the alternative method set forth in
Section 1.01 of such Warrant and requests that the certificates representing
such shares be issued in the name of and delivered to:______________________ and
if such shares shall not include all of the shares issuable under this Warrant,
that a new Warrant of like tenor and date be delivered to the undersigned holder
for the shares not issued.
 
 

Dated:     Signature:       

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PBGC Common Stock Purchase Warrant           Page 9
 
 

--------------------------------------------------------------------------------

 

 
FORM OF ASSIGNMENT
 
For value received the undersigned hereby sells, assigns and transfers
unto  _________________ ____________________ whose address is
______________________________, the within Warrant with respect to   shares
purchasable thereby, and does hereby irrevocably constitute and appoint  
attorney to transfer the within Warrant on the books of the within named
corporation with full power of substitution in the premises.
 
Dated:
 
 
In the presence of:
 

            Signature  

 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
PBGC Common Stock Purchase Warrant           Page 10
 
 

--------------------------------------------------------------------------------

 
